Citation Nr: 1341943	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  09-30 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for migraine headaches.

2.  Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from February 1984 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas, in which the RO granted, in pertinent part, the Veteran's claims of service connection for migraine headaches (which were characterized as headaches, mixed, migraine/tension headaches), assigning a 10 percent rating effective February 1, 2007 (the day after the date of the Veteran's discharge from active service), and for hemorrhoids (which were characterized as hemorrhoids (including claim for blood in stool)), assigning a zero percent (non-compensable) rating effective February 1, 2007.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

The issue of entitlement to an initial compensable rating for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The record evidence demonstrates that, throughout the pendency of this appeal, the Veteran's service-connected migraine headaches have been manifested by, at worst, characteristic prostrating attacks occurring several times per week which require him to lie down in a dark room and go to sleep.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating, and no higher, for the Veteran's service-connected migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8199-8100 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for migraine headaches is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In April 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for headaches, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the April 2007 notice letter was issued prior to the currently appealed rating decision issued in August 2007; thus, this notice was timely.  Because the Veteran's higher initial rating claim is being granted in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this claim concerns an appeal from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.  In any event, the Veteran received appropriate Vazquez-Flores notice in July 2008 correspondence.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id., at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for migraine headaches, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected migraine headaches.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Rating for Migraine Headaches

The Veteran contends that his service-connected migraine headaches are more disabling than currently evaluated.  He specifically contends that his migraine headaches result in frequent prostrating attacks which require him to lie down in a dark room and go to sleep.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected migraine headaches currently are evaluated as 10 percent disabling effective by analogy to 38 C.F.R. § 4.124a, DC 8199-8100 (other neurological disability-migraines).  See 38 C.F.R. § 4.124a, DC 8199-8100 (2013).  A 10 percent rating is assigned under DC 8100 for migraines with characteristic prostrating attacks averaging 1 in 2 months over the last several months.  A 30 percent rating is assigned under DC 8100 for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum 50 percent rating is assigned under DC 8100 for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

Factual Background

The Veteran's available service treatment records show that he complained of and was treated for migraine headaches during active service.  For example, he denied any relevant pre-service medical history at a pre-enlistment physical examination in May 1983.  Clinical evaluation was normal except for a right elbow scar.

On periodic physical examination in February 1987, clinical evaluation of the Veteran's head, face, neck, and scalp, was normal.  Neurologic examination also was normal.  

On periodic physical examination in January 1991, clinical evaluation was completely normal.  The Veteran denied "and review of medical records fails to reveal any other significant medical or surgical history since" a periodic physical examination in February 1987.

The Veteran denied a history of migraine headaches on Preventive Health Assessments (PHAs) dated in January 1998, January 2000, and in March 2001.  He subsequently  reported experiencing "migraines once in a while" on a PHA dated in March 2002.  

On outpatient treatment in December 2004, the Veteran's complaints included headaches 2-3 times per week.  "There is no apparent pattern.  He occasionally wakes with the headache.  He denies triggers.  No previous history of headache.  The pain is a dull ache behind the eyes and going over his head like someone is squeezing his head.  He denies visual changes, no nausea or vomiting."  He reported that over-the-counter non-steroidal anti-inflammatory drugs helped.  The assessment included headache.

In January 2005, the Veteran's complaints included a daily headache.  The assessment included headache.

In September 2005, the Veteran's complaints included headaches which he rated as 2/10 on a pain scale (with 1/10 being no pain).  He described his headaches as "achey pain" at the back of his head.  He took Verapamil 180 milligrams (mg) every day.  The Veteran reported that he "has been doing great."  The assessment included headache.  The in-service clinician noted that the Veteran "has been on Verapamil for headaches for 9 months now.  He is not even keeping a log."

At his separation physical examination in October 2006, prior to his actual separation from service in January 2007, the Veteran reported that he would be filing a VA claim for headaches.  The in-service examiner noted that the Veteran currently was being treated on a daily basis for headaches.

The post-service evidence shows that, on private outpatient treatment in January 2007, the Veteran's complaints included migraine headaches "about twice a week."  He was taking Verapamil 180 mg daily which "has helped but not completely controlled his headaches."  The assessment included migraine headaches.  The Veteran's medication was changed to Inderal 80 mg a day "to see if he has better control."

On VA examination in April 2007, the Veteran's complaints included "a constant dull ache severity 2 to 3, located behind his eyes.  He has flare-ups weekly, severity 6 to 7 pounding headache lasting about 6 hours."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that his headaches began in 2000.  He denied any associated weakness, fatigue, functional loss or prostration.  He was able to conduct "ordinary activity" although he had nausea and photophobia during his headaches.  He was working at a casino and had been employed in that job for 4 weeks.  Neurological examination showed the Veteran was alert and fully oriented.  The VA clinician stated that the Veteran's headaches did not affect his function or occupational/daily activities.  The diagnoses included mixed chronic recurrent migraine/tension headaches.

A review of a typewritten headache log submitted by the Veteran in July 2008 shows that he experienced on December 13, 15, 24, 25, and 30, 2007, January 3, 2008, February 6, 28, 29, 2008, March 5, 11, 16, 17, 18, and 23, 2008, April 9, 14, and 16, 2008, and on May 22, 25, and 26, 2008.

On VA outpatient treatment in April 2009, it was noted that the Veteran had reported to establish care at a VA Medical Center.  A history of migraine headaches was reported.  His headaches began in 2000.  He currently experienced headaches 2-3 times per week.  He described his headaches as throbbing pain from the back of his head to his eyes.  He took his wife's Imitrex "when headaches come on and this[] really helps."  Neurological examination was non-focal.  The assessment included migraine headaches.  The Veteran declined a referral to a neurologist.

On VA examination in May 2009, the Veteran complained that his migraine headaches were worsening gradually.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  "They occur at this time two or three times a week located in either orbital or in the occipital area [and] begin with a dull ache and then into a throbbing severe headache of intensity of 7-8.  They are more severe at this time than they had been previously and often cause him to have to lie down in a quiet dark room."  Although photophobia was not present, "he need[s] to have a quiet dark room and will frequently go to sleep at that point.  The pain usually lasts several hours after which he feels generally somewhat better but often tired.  He used to be able to function through the headaches but now has to frequently lie down as they have become worse."  The Veteran stated that "he does not believe that his nighttime sleep is not restful."  The Veteran's activities of daily living were not affected.  The Veteran was working as a teaching assistant for children with special needs.  "He is often affected significantly by this problem as far as work is concerned."  Physical examination showed intact extraocular movements, pupils equal, round, and reactive to light and accommodation, an unremarkable brief cranial nerve examination, normal visual fields to confrontation, facial grimacing and sensation, an unremarkable neck, and intact sensation.  The diagnoses included recurring progressive migraine headaches.

Analysis

The Board finds that the evidence supports assigning an initial 30 percent rating, and no higher, for the Veteran's service-connected migraine headaches.  The Veteran has reported consistently throughout the pendency of this appeal (which was filed in October 2006 prior to his separation from service in January 2007) that his service-connected migraine headaches are manifested by characteristic prostrating attacks occurring several times per week which require him to lie down in a dark room and go to sleep (as noted at his most recent VA examination in May 2009).  The record evidence supports the Veteran's assertions regarding the severity of his service-connected migraine headaches.  For example, the Veteran's service treatment records show that he initially reported on outpatient treatment in December 2004 that his headaches occurred 2-3 times per week.  His headaches worsened to daily headaches by January 2005 and then improved when he began taking medication to treat them during service.  By September 2005, it was noted that the Veteran was "doing great" on medication to treat his headaches and was "not even keeping a log" of his headaches.  Immediately following his service separation in January 2007, the Veteran reported on post-service private outpatient treatment that same month that his migraine headaches had worsened again and were occurring "about twice a week."  He was taking Verapamil 180 mg daily which "has helped but not completely controlled his headaches."  The Veteran's migraine headaches also had worsened again on VA examination in April 2007 when he reported "a constant dull ache...[and] flare-ups weekly... lasting about 6 hours."  The VA clinician noted in April 2007, however, that the Veteran was able to conduct "ordinary activity" although he had nausea and photophobia during his headaches.  He was working at a casino and had been employed in that job for 4 weeks.  This clinician also stated that the Veteran's headaches did not affect his function or occupational/daily activities.  

The Board finds the Veteran's headache log (received by VA in July 2008) to be especially persuasive evidence demonstrating worsening of the symptomatology associated with his service-connected migraine headaches.  Although the information contained on this log cannot be independently confirmed as it appears the Veteran did not seek medical treatment each time that he experienced migraine headaches, a review of this log indicates that he experienced frequent attacks of migraine headaches several times a week over a period of several months between December 2007 and May 2008, including within the first post-service year.  The Board also finds the Veteran's headache log to be especially persuasive evidence because it is consistent with what he reported about the severity of his service-connected migraine headaches to his post-service VA and private treating providers before and after the time period covered in the log.

The Veteran subsequently reported on VA outpatient treatment in April 2009 that his migraine headaches again were occurring 2-3 times per week although taking Imitrex when the headaches began "really helps."  At his most recent VA examination in May 2009, the Veteran again complained that his migraine headaches occurred 2-3 times per week and "were more severe at this time than they had been previously and often cause him to have to lie down in a quiet dark room."  The Veteran often went to a dark room and slept during the headaches, woke up feeling tired, and was not able to function as well as he had previously because of his worsening migraine headaches.  His activities of daily living were not affected.  Although the Veteran was working as a teaching assistant for children with special needs, the VA examiner stated, "He is often affected significantly by this problem as far as work is concerned."  This examiner concluded that the Veteran's migraine headaches were progressive and recurrent.

The Veteran has contended that his service-connected migraine headaches are more disabling than currently (and initially) evaluated.  The record evidence supports his assertions regarding worsening symptomatology attributable to his service-connected migraine headaches.  The evidence demonstrates that the Veteran experiences migraines with characteristic prostrating attacks occurring on an average once a month over the last several months (i.e., a 30 percent rating under DC 8100).  See 38 C.F.R. § 4.124a, DC 8100.  There is no indication in the record evidence, however, that the Veteran experiences migraines headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability (i.e., a maximum 50 percent rating under DC 8100) such that an initial rating greater than 30 percent is warranted at any time during the appeal period.  Id.  The Board acknowledges in this regard that the May 2009 VA examiner found that the Veteran experienced a significant impact "as far as work is concerned" due to his worsening service-connected migraine headaches although his activities of daily living were not affected.  This examiner did not indicate, and the evidence does not support finding, that the Veteran experiences significant economic inadaptability due to his service-connected migraine headaches although the Board also acknowledges that the term "significant economic inadaptability" is not defined in the Rating Schedule.  The Veteran reported at his May 2009 VA examination that he was employed as a teaching assistant for special needs children and, although he was not able to function as well as he used to with his worsening migraine headaches, it appears that he still could function.  He subsequently reported on his August 2009 VA Form 9 (substantive appeal) that he wanted a 30 percent rating assigned for his service-connected migraine headaches.  This statement persuasively suggests that the Veteran himself does not believe that he experiences severe economic inadaptability due to his service-connected migraine headaches.  In summary, the Board finds that the criteria for an initial 30 percent rating, and no higher, for the Veteran's service-connected migraines have been met.  See 38 C.F.R. § 4.124a, DC 8199-8100 (2013).  

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected migraine headaches.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected migraine headaches is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected migraine headaches.  This is especially true because the higher initial 30 percent rating granted in this decision for the Veteran's migraine headaches contemplates moderately severe disability.  Moreover, even if the Board were to find that step one of Thun had been satisfied, extraschedular referral still would not be warranted in this case because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran reported at both of his VA examinations in April 2007 and in May 2009 that he was employed.  He did not indicate, and the evidence does not show, that he was hospitalized for his service-connected migraine headaches at any time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial 30 percent rating, and no higher, for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran also contends that his service-connected hemorrhoids are more disabling than currently (and initially) evaluated.  He specifically contends that he frequently passes blood in his stool as a result of worsening symptomatology due to his service-connected hemorrhoids.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

A review of the claims file shows that the Veteran's most recent VA examination for his service-connected hemorrhoids occurred in May 2009.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in May 2009, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected hemorrhoids.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected hemorrhoids since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected hemorrhoids.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected hemorrhoids are manifested by persistent bleeding and with secondary anemia or with fissures.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


